Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 24 May 2021. The amendments to the specification have overcome the objections to the disclosure and the objection to the specification.  The amendments to the claims have overcome the 35 USC 112(a) rejection and the 35 USC 112(b) rejections with respect to the definition of AE in claims 8 and 19, the antecedent basis issues in claims 9-11, and 20 and issue with respect to the preamble of claims 14-20. The amendments to claims 11 and 20 has clarified that the claimed material is the second phase material and thus has overcome the assumption discussed in the 35 USC 112(b) rejection.   Applicant's arguments with respect to the remaining rejections have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no requirement in claims 1-20 that the luminescent ceramic must include the presence of M, that A is Eu and/or that the ceramic or the first phase contains a dopant. Page 5, lines 1-12 of the specification teach that M must be present; that A includes Eu if M is not 
	Applicants’ arguments have been considered but are not convincing since the claims do not require the presence of a dopant, Eu or M. The rejection is maintained.
Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112, set forth in this Office action.
	These claims would be allowable for the reasons given in the previous action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/8/21